Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/864,375 filed on May 1, 2020 is presented for examination by the examiner. The amended claims submitted November 3, 2022 in response to the office action mailed August 3, 2022 are under consideration. Claims 1-12 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 207473174 (hereafter Wang 174, where reference will be made to the attached machine translation) in view of Hsieh et al USPGPub 2017/0227742 (hereafter Hsieh).
Regarding claim  1, Wang 174 teaches (example 5 Tables 13-15 Figs. 9 to 10E) “An optical lens group (example 5, Tables 13-15, Figs. 9 to 10E), comprising: a first lens, a second lens, a third lens and a fourth lens, which have refractive power and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0158]: “As shown in FIG. 9 , the imaging lens group sequentially includes a first lens L1 , a second lens L2 , a third lens L3 , a fourth lens L4 and an imaging surface S11 along the optical axis from the object side to the imaging side”), wherein, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (paragraph [0159]: “The first lens L1 has positive refractive power, the object side S1 is convex, the image side S2 is concave”), and … only allows infrared imaging light to pass through during imaging (paragraph [0006]: “in the field of infrared cameras”; paragraph [0030]: “The imaging lens group may further include an infrared band-pass filter”; paragraph [0059]: “infrared light reaching the imaging surface”. Thus the imaging lens of Wang 174 images infrared light, and only infrared light because it has a bandpass filter which would allow only the desired infrared light to reach the imaging surface);
an image-side surface of the second lens is a concave surface (paragraph [0160]: “The second lens L2 … the image side S4 is concave”);
an object-side surface of the third lens is a concave surface (paragraph [0161]: “The third lens L3 … the object side S5 is concave”;
the fourth lens has a positive refractive power (Table 15 f4=6.85 which is positive), an object-side surface of the fourth lens is a convex surface, and an image-side surface of the fourth lens is a concave surface (paragraph [0162]: “The fourth lens L4 … the object side S7 is convex, the image side S8 is concave”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has an inflection point (paragraph [0063]: “at least one of the object side and the image side of the fourth lens has at least one inflection point” See also Fig. 9 which shows changes of the convexity of both the object and image side surfaces of L4, i.e. inflection points);
the optical lens group further comprises a stop (STO in Fig. 9, paragraph [0164]: “a diaphragm STO for limiting light beams may be provided”)…; and
wherein 0.50 < R4/R3 < 2.00 (see Table 13, the radius of surfaces S3 and S4 are R3=1.2922 and R4=1.8612, thus R4/R3=1.44 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (Table 13 radius of surface S4 R4=1.8612) and R3 is a radius of curvature of an object-side surface of the second lens (Table 13 radius of surface S3 R3=1.2922).”

However, Wang 174 fails to teach “the first lens employs a black content material which only allows infrared imaging light to pass through during imaging”
Hsieh teaches (Fig. 3 2nd embodiment) “An optical lens group (lens assembly 200), comprising: a first lens, a second lens, a third lens and a fourth lens, which have refractive power and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0075]: “the lens assembly 200 includes, in order from an object side to an image side, a first lens element 210, an aperture stop 203, a second lens element 220, a third lens element 230, a fourth lens element 240”), wherein, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (paragraph [0076]: “The first lens element 210 with positive refractive power has an object-side surface 211 being convex in a paraxial region thereof and an image-side surface 212 being concave in a paraxial region thereof.”), and the first lens employs a black content material (paragraph [0076]: “The first lens element 210 is made of a plastic material, which is an electromagnetic radiation absorbing material made of a black dyed polycarbonate polymer”) which only allows infrared imaging light to pass through during imaging (paragraph [0027]: “The electromagnetic radiation absorbing material can be made of a black dyed polycarbonate polymer. Therefore, it is favorable for absorbing VIS radiation with wavelengths below 700 nm into the lens assembly”. Visible radiation is absorbed thus only infrared radiation is allowed to pass through and be imaged);
… an object-side surface of the third lens is a concave surface (paragraph [0078]: “The third lens element 230 with positive refractive power has an object-side surface 231 being concave in a paraxial region thereof”);
… an image-side surface of the fourth lens is a concave surface (paragraph [0079]: “an image-side surface 242 being concave in a paraxial region thereof”), wherein at least one of the object-side surface and the image- side surface of the fourth lens has an inflection point (paragraph [0079]: “the image-side surface 242 of the fourth lens element 240 includes at least one convex shape in an off-axial region thereof” Surface 242 is concave in a paraxial region and convex in an off-axial region, thus there is an inflection point between these two convexities);
the optical lens group further comprises a stop disposed between the first lens and the second lens (paragraph [0075]: “the lens assembly 200 includes, in order from an object side to an image side, a first lens element 210, an aperture stop 203, a second lens element 220”); and
wherein 0.50 < R4/R3 < 2.00 (from the values below, R4/R3=1.23 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (Table 3 the curvature radius of surface 5, R4=-5.175) and R3 is a radius of curvature of an object-side surface of the second lens(Table 3 the curvature radius of surface 4, R4=-4.198).”
Hsieh further teaches paragraphs [0028]: “One lens element closest to an imaged object of the lens elements is a first lens element, which can be made of the electromagnetic radiation absorbing material. Therefore, the unwanted stray VIS radiation can be blocked out, and prevented from bouncing inside the lens assembly and onto an image surface, so that NIR imaging is dramatically improved.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose as a material of the first lens a black content material such as an electromagnetic radiation absorbing material made of a black dyed polycarbonate polymer as taught by Hsieh in the infrared imaging lens of Wang 174 because Hsieh teaches that making the first lens from the electromagnetic radiation absorbing material ensures that unwanted stray VIS radiation can be blocked out, and prevented from bouncing inside the lens assembly and onto an image surface, so that NIR imaging is dramatically improved (Hsieh paragraph [0028]).

However, Wang 174, Example 5 also fails to teach “a stop disposed between the first lens and the second lens.”
In the broader disclosure Wang 174 teaches “a stop disposed between the first lens and the second lens (paragraph [0074]: “a diaphragm can be disposed between the first lens and the second lens.”).”
Wang 174 paragraph [0074] further teaches “The aperture can be set at any position between the object side and the image side as required. By properly selecting the position of the diaphragm, the aberrations related to the diaphragm (such as coma, astigmatism, distortion and axial chromatic aberration) can be effectively corrected to improve the imaging quality of the lens. Optionally, the diaphragm can be disposed between the object side and the first lens. Optionally, a diaphragm can be disposed between the first lens and the second lens.”
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) See MPEP §2144.04(VI)(A).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of the first lens and the stop/diapragm such that the stop/diaphragm of Wang 174 example 5 is located between the first and second lenses as taught by Wang 174 paragraph [0074]. Such a modification is motivated by the teaching of Wang 174 paragraph [0074] which teaches that “properly selecting the position of the diaphragm, the aberrations related to the diaphragm (such as coma, astigmatism, distortion and axial chromatic aberration) can be effectively corrected to improve the imaging quality of the lens” and that this position can be either before the first lens or between the first and second lenses. Furthermore such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) See MPEP §2144.04(VI)(A).
Regarding claim 2,  the Wang 174 – Hsieh combination teaches “The optical lens group according to claim 1,” and Wang 174 further teaches “wherein f/EPD < 1.30 (paragraph [0203] f/EPD of example 5 is 1.04 which is in the claimed range), where f is a total effective focal length of the optical lens group and EPD is an entrance pupil diameter of the optical lens group (paragraph [0072]: “The total effective focal length f of the imaging lens group and the entrance pupil diameter EPD of the imaging lens group may satisfy f/EPD<1.5, more specifically, f and EPD may further satisfy 1.04≤f/EPD≤1.29”).”
Regarding claim 3, the Wang 174 – Hsieh combination teaches “The optical lens group according to claim 1,” and Wang 174 further teaches “wherein TTL/ImgH < 2.10 (Table 15 TTL=4.20, ImgH=2.08, thus TTL/ImgH=2.02 which is in the claimed range), 
where TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical lens group (paragraph [0013]: “the axial distance TTL from the object side of the first lens to the imaging surface of the imaging lens assembly”), and ImgH is half of a diagonal length of an effective pixel area of the electronic photosensitive element on the imaging plane of the optical lens group (paragraph [0018]: “half the diagonal length ImgH of the effective pixel area on the imaging surface”).
Regarding claim 7, the Wang 174 – Hsieh combination teaches “The optical lens group according to claim 1,” and Wang 174 further teaches “wherein 0.50 < CT3/CT4 < 2.00 (from the values below CT3/CT4=1.14 which is in the claimed range), 
where CT3 is a center thickness of the third lens along the optical axis (Table 13 thickness of surface S5 CT3=0.5609) and CT4 is a center thickness of the fourth lens along the optical axis (Table 13 thickness of surface S7 CT4=0.4963).”
Regarding claim 8, the Wang 174 – Hsieh combination teaches “The optical lens group according to claim 1,” and Wang 174 further teaches “wherein 1.00 < CT1/T12 < 3.50 (given the values below CT1/T12=2.41 which is in the claimed range),
where CT1 is a center thickness of the first lens along the optical axis (Table 13 thickness of S1 CT1=0.6257) and T12 is a spaced interval between the first lens and the second lens along the optical axis (Table 13 thickness of S2 T12=0.2595).”
Regarding claim 12,  the Wang 174 – Hsieh combination teaches “The optical lens group according to claim 1,” and Wang 174 further teaches “wherein 
ΣAT/TD < 0.35 (from the values below ΣAT/TD=0.327 which is in the claimed range),
where ΣAT is a sum of spaced intervals along the optical axis between adjacent lenses of the first lens to the fourth lens (Table 13, the sum of the thickness of surfaces S2, S4 and S6: ΣAT=1.0106), and TD is a distance along the optical axis from the object-side surface of the first lens to the image-side surface of the fourth lens (Table 13 the sum of the thicknesses of surfaces S1 to S7, TD=3.0907).”

Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 106680976 (hereafter Wang 976, where reference will be made to the attached machine translation, note that the paragraph numbering in the machine translation and original document do not exactly match) in view of Hsieh et al USPGPub 2017/0227742 (hereafter Hsieh) and Wang CN 207473174 (hereafter Wang 174, where reference will be made to the attached machine translation).
Regarding claim 1, Wang ‘976 teaches (Embodiment 4, Tables 10-11, Figs. 7 to 8D) “An optical lens group (the imaging lens according to Embodiment 4), comprising: a first lens, a second lens, a third lens and a fourth lens, which have refractive power and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0145]: “As shown in FIG. 7 , the imaging lens includes four lenses L1 - L4 arranged in sequence from the object side to the imaging side along the optical axis.”), 
wherein, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (see positive sign of the radii of curvatures of surfaces S1 and S2 in Table 11), and … only allows infrared imaging light to pass through during imaging (paragraph [0090]: “Optionally, a filter is arranged between the fourth lens and the imaging surface, and the filter may be a bandpass filter … a certain wavelength band of the bandpass filter, only a small section in the middle is a passband with high transmittance, and on both sides of the passband are cutoff bands with high reflectivity…. Appropriate passage of the infrared band”. Thus infrared light is imaged and only a bandpass within the infrared band is allowed to pass through);
an image-side surface of the second lens is a concave surface (see positive radius of curvature of surface S4 in Table 11);
an object-side surface of the third lens is a concave surface (see negative radius of curvature of surface S5 in Table 11);
the fourth lens has a positive refractive power (Table 10, f4=4.460 which is positive), an object-side surface of the fourth lens is a convex surface (see positive radius of curvature of surface S7 in Table 11), and an image-side surface of the fourth lens is a concave surface (see positive radius of curvature of surface S8 in Table 11), wherein at least one of the object-side surface and the image-side surface of the fourth lens has an inflection point (see the inflection points where there is a change in convexities on both surfaces of L4 in Fig. 7);
the optical lens group further comprises a stop (STO in Table 11, see also paragraph [0145])… and
wherein 0.50 < R4/R3 < 2.00 (from the values below R4/R3=0.96 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (Table 11 the radius of curvature of surface S4, R4=1.3586) and R3 is a radius of curvature of an object-side surface of the second lens (Table 11 the radius of curvature of surface S3, R3=1.4116).”

However, Wang 976 fails to teach “the first lens employs a black content material which only allows infrared imaging light to pass through during imaging”
Hsieh teaches (Fig. 3 2nd embodiment) “An optical lens group (lens assembly 200), comprising: a first lens, a second lens, a third lens and a fourth lens, which have refractive power and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0075]: “the lens assembly 200 includes, in order from an object side to an image side, a first lens element 210, an aperture stop 203, a second lens element 220, a third lens element 230, a fourth lens element 240”), wherein, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (paragraph [0076]: “The first lens element 210 with positive refractive power has an object-side surface 211 being convex in a paraxial region thereof and an image-side surface 212 being concave in a paraxial region thereof.”), and the first lens employs a black content material (paragraph [0076]: “The first lens element 210 is made of a plastic material, which is an electromagnetic radiation absorbing material made of a black dyed polycarbonate polymer”) which only allows infrared imaging light to pass through during imaging (paragraph [0027]: “The electromagnetic radiation absorbing material can be made of a black dyed polycarbonate polymer. Therefore, it is favorable for absorbing VIS radiation with wavelengths below 700 nm into the lens assembly”. Visible radiation is absorbed thus only infrared radiation is allowed to pass through and be imaged);
… an object-side surface of the third lens is a concave surface (paragraph [0078]: “The third lens element 230 with positive refractive power has an object-side surface 231 being concave in a paraxial region thereof”);
… an image-side surface of the fourth lens is a concave surface (paragraph [0079]: “an image-side surface 242 being concave in a paraxial region thereof”), wherein at least one of the object-side surface and the image- side surface of the fourth lens has an inflection point (paragraph [0079]: “the image-side surface 242 of the fourth lens element 240 includes at least one convex shape in an off-axial region thereof” Surface 242 is concave in a paraxial region and convex in an off-axial region, thus there is an inflection point between these two convexities);
the optical lens group further comprises a stop disposed between the first lens and the second lens (paragraph [0075]: “the lens assembly 200 includes, in order from an object side to an image side, a first lens element 210, an aperture stop 203, a second lens element 220”); and
wherein 0.50 < R4/R3 < 2.00 (from the values below, R4/R3=1.23 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (Table 3 the curvature radius of surface 5, R4=-5.175) and R3 is a radius of curvature of an object-side surface of the second lens(Table 3 the curvature radius of surface 4, R4=-4.198).”
Hsieh further teaches paragraphs [0028]: “One lens element closest to an imaged object of the lens elements is a first lens element, which can be made of the electromagnetic radiation absorbing material. Therefore, the unwanted stray VIS radiation can be blocked out, and prevented from bouncing inside the lens assembly and onto an image surface, so that NIR imaging is dramatically improved.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose as a material of the first lens a black content material such as an electromagnetic radiation absorbing material made of a black dyed polycarbonate polymer as taught by Hsieh in the infrared imaging lens of Wang 976 because Hsieh teaches that making the first lens from the electromagnetic radiation absorbing material ensures that unwanted stray VIS radiation can be blocked out, and prevented from bouncing inside the lens assembly and onto an image surface, so that NIR imaging is dramatically improved (Hsieh paragraph [0028]).

However, Wang 976, Example 4 also fails to teach “a stop disposed between the first lens and the second lens.”
Wang 174 teaches (example 2 Tables 4-6 Figs. 3 to 4E) “An optical lens group (example 2, Tables 4-6, Figs. 3 to 4E), comprising: a first lens, a second lens, a third lens and a fourth lens, which have refractive power and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0106]: “As shown in FIG. 3, the imaging lens group sequentially includes a first lens L1 , a second lens L2 , a third lens L3 , a fourth lens L4 and an imaging surface S11 along the optical axis from the object side to the imaging side”), wherein, an object-side surface of the first lens is a convex surface and an image-side surface of the first lens is a concave surface (paragraph [0107]: “The first lens L1 has positive refractive power, the object side S1 is convex, the image side S2 is concave”), and … only allows infrared imaging light to pass through during imaging (paragraph [0006]: “in the field of infrared cameras”; paragraph [0030]: “The imaging lens group may further include an infrared band-pass filter”; paragraph [0059]: “infrared light reaching the imaging surface”. Thus the imaging lens of Wang 174 images infrared light, and only infrared light because it has a bandpass filter which would allow only the desired infrared light to reach the imaging surface);
an image-side surface of the second lens is a concave surface (paragraph [0108]: “The second lens L2 … the image side S4 is concave”);
an object-side surface of the third lens is a concave surface (paragraph [0109]: “The third lens L3 … the object side S5 is concave”;
… an object-side surface of the fourth lens is a convex surface, and an image-side surface of the fourth lens is a concave surface (paragraph [0110]: “The fourth lens L4 has negative refractive power, the object side S7 is convex, the image side S8 is concave”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has an inflection point (paragraph [0063]: “at least one of the object side and the image side of the fourth lens has at least one inflection point” See also Fig. 3 which shows changes of the convexity of both the object and image side surfaces of L4, i.e. inflection points);
the optical lens group further comprises a stop (STO in Fig. 3, paragraph [0112]: “a diaphragm STO for limiting light beams may be provided”) disposed between the first lens and the second lens (paragraph [0112]: “a diaphragm STO for limiting light beams may be provided between the first lens L1 and the second lens L2” see also Fig. 3 and Table 4); and
wherein 0.50 < R4/R3 < 2.00 (from the values below R4/R3=1.18 which is in the claimed range), where R4 is a radius of curvature of the image-side surface of the second lens (Table 4 radius of surface S4 R4=1.7577) and R3 is a radius of curvature of an object-side surface of the second lens (Table 4 radius of surface S3 R3=1.4919).”
Wang 174 paragraph [0074] further teaches “The aperture can be set at any position between the object side and the image side as required. By properly selecting the position of the diaphragm, the aberrations related to the diaphragm (such as coma, astigmatism, distortion and axial chromatic aberration) can be effectively corrected to improve the imaging quality of the lens. Optionally, the diaphragm can be disposed between the object side and the first lens. Optionally, a diaphragm can be disposed between the first lens and the second lens.”
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) See MPEP §2144.04(VI)(A).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of the first lens and the stop/diapragm such that the stop/diaphragm of Wang 976 example 4 is located between the first and second lenses as taught by Wang 174 Example 2 and paragraph [0074]. Such a modification is motivated by the teaching of Wang 174 paragraph [0074] which teaches that “properly selecting the position of the diaphragm, the aberrations related to the diaphragm (such as coma, astigmatism, distortion and axial chromatic aberration) can be effectively corrected to improve the imaging quality of the lens” and that this position can be either before the first lens or between the first and second lenses. Furthermore such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.) See MPEP §2144.04(VI)(A).
Regarding claim 3, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches  wherein
TTL/ImgH < 2.10 (given the values below TTL/ImgH=1.73 which is in the claimed range)
where TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical lens group (paragraph [0015]: “the distance TTL from the first lens to the imaging surface on the optical axis” Table 10 TTL=4.385), and ImgH is half of a diagonal length of an effective pixel area of the electronic photosensitive element on the imaging plane of the optical lens group (paragraph [0014]: “the half ImgH of the diagonal length of the effective pixel area on the imaging surface” Table 10 ImgH=2.530).”
Regarding claim 4, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 6.00 < (R7*10)/R8 < 9.00 (given the values below (R7*10)/R8=7.84 which is in the claimed range)
where R7 is a radius of curvature of the object-side surface of the fourth lens (Table 11, radius of surface S7 R7=0.9471) and R8 is a radius of curvature of the image-side surface of the fourth lens (Table 11, radius of surface S8, R8=1.2088).”
Regarding claim 5, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 3.00 < f4/R7 < 6.00, (given the values below f4/R7=4.71 which is in the claimed range) 
where f4 is an effective focal length of the fourth lens (Table 10, f4=4.460) and R7 is a radius of curvature of the object-side surface of the fourth lens (Table 11, radius of surface S7 R7=0.9471).”
Regarding claim 6, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 0.50 < f4/f < 2.00 (given the values below f4/f=1.33 which is in the claimed range) 
where f4 is an effective focal length of the fourth lens (Table 10 f4=4.460) and f is a total effective focal length of the optical lens group (Table 10 f=3.359).”
Regarding claim 7, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 0.50 < CT3/CT4 < 2.00, (given the values below CT3/CT4=0.65 which is in the claimed range)
where CT3 is a center thickness of the third lens along the optical axis (Table 11 thickness of surface S5 CT3=0.4242) and CT4 is a center thickness of the fourth lens along the optical axis (Table 11 thickness of surface S7 CT4=0.6507).”
Regarding claim 8, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 1.00 < CT1/T12 < 3.50, (given the values below CT1/T12=2.17 which is in the claimed range)
where CT1 is a center thickness of the first lens along the optical axis (Table 11 thickness of surface S1 CT1=0.6314) and T12 is a spaced interval between the first lens and the second lens along the optical axis (Table 11 thickness of surface S2 T12=0.2908).”
Regarding claim 9, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 0.50 < (T23*10)/TTL < 1.50 (given the values below (T23*10)/TTL=1.45 which is in the claimed range),
where T23 is a spaced interval between the second lens and the third lens along the optical axis (Table 11 thickness of surface S4 T23=0.6376) and TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical lens group (Table 10 TTL=4.385).”

Regarding claim 10, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 1.00 < T12/T34 < 3.50, (given the values below T12/T34=1.10 which is in the claimed range)
where T34 is a spaced interval between the third lens and the fourth lens along the optical axis (Table 11 thickness of surface S6 T34=0.2636) and T12 is a spaced interval between the first lens and the second lens along the optical axis (Table 11 thickness of surface S2 T12=0.2908).”
Regarding claim 12, the Wang 976 – Hsieh - Wang 174 combination teaches “The optical lens group according to claim 1,” and Wang 976 Embodiment 4 further teaches “wherein 
ΣAT/TD … (given the values below ΣAT/TD= 0.376)
where ΣAT is a sum of spaced intervals along the optical axis between adjacent lenses of the first lens to the fourth lens (Table 11 the sum of the thicknesses of surfaces S2, S4 and S6, ΣAT=1.192), and TD is a distance along the optical axis from the object-side surface of the first lens to the image-side surface of the fourth lens (Table 11 the sum of the thicknesses of surfaces S1 to S7 TD=3.1683).”
However, Wang 976 embodiment 4 fails to teach ΣAT/TD < 0.35, instead teaching a value of 0.376 which is close to the claimed range. 
Wang 174 teaches “wherein ΣAT/TD < 0.35 (from the values below ΣAT/TD=0.327 which is in the claimed range),
where ΣAT is a sum of spaced intervals along the optical axis between adjacent lenses of the first lens to the fourth lens (Table 13, the sum of the thickness of surfaces S2, S4 and S6: ΣAT=1.0106), and TD is a distance along the optical axis from the object-side surface of the first lens to the image-side surface of the fourth lens (Table 13 the sum of the thicknesses of surfaces S1 to S7, TD=3.0907).”
Wang 976 teaches (paragraph [0015]): “the sum ΣCT of the central thicknesses of the first lens to the fourth lens on the optical axis and the distance TTL from the first lens to the imaging surface on the optical axis may satisfy ΣCT/TTL<0.5.” and paragraph [0093]: “When the camera lens satisfies ΣCT/TTL<0.5, it is beneficial to shorten the overall length of the lens and realize the miniaturization of the lens.”In this relation the sum ΣCT of Wang 976 is equal to TD- ΣAT and TTL is equal to TD plus the thicknesses of surfaces S8 to S10 (otherwise known as a back focal length). Thus Wang 976 teaches that ΣAT and TD are result-effective variables because ΣCT and TTL are result-effective variables.
Thus Wang 976 example 4 discloses the claimed invention except for ΣAT/TD < 0.35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thicknesses and air spaces between the lenses such that ΣAT/TD < 0.35 such as ΣAT/TD=0.327 as taught by Wang 174, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, ΣAT and TD are art recognized results effective variables in that they help realize the miniaturization of the lens as taught by Wang 976. Thus one would have been motivated to optimize ΣAT/TD because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 207473174 (hereafter Wang 174, where reference will be made to the attached machine translation) in view of Hsieh et al USPGPub 2017/0227742 (hereafter Hsieh) as applied to claim 1 above, and further in view of Hsu et al. USPGPub 2014/0285908 (hereafter Hsu).
	Regarding claim 11, the Wang 174 – Hsieh combination teaches “the optical lens group according to claim 1,” however, Wang 174 does not explicitly teach “wherein 0.30 < SAG21/SAG22 < 1.50, where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens, and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens.”
	Hsu teaches (claim 1) “An optical lens group (paragraph [0053]: “image capturing system according to the 1st embodiment” Figs. 1 and 2, Tables 1 and 2), comprising: a first lens (first lens element 110), a second lens (second lens element 120), a third lens (third lens element 130) and a fourth lens (fourth lens element 140), which have refractive power (see focal lengths in Table 1) and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0053]: “in order from an object side to an image side”), 
wherein, an object-side surface of the first lens (111) is a convex surface (paragraph [0054]: “convex object-side surface 111 at a paraxial region”) and an image-side surface of the first lens (112) is a concave surface (paragraph [0054]: “a concave image-side surface 112 at a paraxial region”) …
an image-side surface of the second lens (122) is a concave surface (paragraph [0055]: “concave image-side surface 122 at a paraxial region”); …
the fourth lens has … refractive power (paragraph [0057]: “fourth lens element 140 with negative refractive power”), an object-side surface of the fourth lens (141) is a convex surface (paragraph [0057]: “a convex object-side surface 141 at a paraxial region”), and an image-side surface of the fourth lens (142) is a concave surface (paragraph [0057]: “a concave image-side surface 142 at a paraxial region”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has a inflection point (see Fig. 1, the object-side surface of the fourth lens changes from convex in a paraxial region to concave at the periphery, hence has an inflection point where the convexity changes. Similarly the image-side surface of the fourth lens changes from concave in a paraxial region to convex in the periphery, hence has an inflection point where the convexity changes, see also the aspherical data in Table 2 for surfaces 8 and 9);
the optical lens group further comprises a stop (paragraph [0050]: “aperture stop”) disposed between the first lens and the second lens (paragraph [0050]: “A middle stop can be disposed between the first lens element and the image plane” this is the genus of all positions for the stop between any two elements of the image capturing system. An ordinary skilled artisan would at once envisage each of these possible positions including being disposed between the first lens and the second lens. See MPEP §2131.02 (III) “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)”); and
wherein 0.50 < R4/R3 (from Table 1, R3=-1.141 and R4=5.379, thus |R4/R3|=4.71, where |R4/R3| is a type of R4/R3), where R4 is a radius of curvature of the image-side surface of the second lens (Table 1, the curvature radius of surface # 5, R4=5.379) and R3 is a radius of curvature of an object-side surface of the second lens (Table 1, curvature radius of surface # 4, R3=-1.141).” 
(claim 11) “wherein 0.30 < SAG21/SAG22 < 1.50 (paragraph [0046]: “0.1<SAG22/SAG21<0.7”. This corresponds to a range of 1.43 <SAG21/SAG22 < 10, which overlaps the claimed range), where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens (paragraph [0046]: “a distance in parallel with an optical axis from a maximum effective diameter position on the object-side surface of the second lens element to an axial vertex on the object-side surface of the second lens element is SAG21”), and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens (paragraph [0046]: “a distance in parallel with the optical axis from a maximum effective diameter position on the image-side surface of the second lens element to an axial vertex on the image-side surface of the second lens element is SAG22”).”
Hsu further teaches (paragraph [0046]): “0.1<SAG22/SAG21<0.7. Therefore, the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shapes of the two surfaces of the second lens such that 0.30 < SAG21/SAG22 < 1.50, such as 1.43 < SAG21/SAG22 < 1.5 as taught by Hsu, in the optical imaging system of the Wang 174 – Hsieh combination, because Hsu teaches that meeting such a condition means that “the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact” (Hsu, paragraph [0046]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 106680976 (hereafter Wang 976, where reference will be made to the attached machine translation, note that the paragraph numbering in the machine translation and original document do not exactly match) in view of Hsieh et al USPGPub 2017/0227742 (hereafter Hsieh) and Wang CN 207473174 (hereafter Wang 174, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Hsu et al. USPGPub 2014/0285908 (hereafter Hsu).
	Regarding claim 11, the Wang 976 -Hsieh – Wang 174 combination teaches “the optical lens group according to claim 1,” however, Wang 976 does not explicitly teach “wherein 0.30 < SAG21/SAG22 < 1.50, where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens, and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens.”
	Hsu teaches (claim 1) “An optical lens group (paragraph [0053]: “image capturing system according to the 1st embodiment” Figs. 1 and 2, Tables 1 and 2), comprising: a first lens (first lens element 110), a second lens (second lens element 120), a third lens (third lens element 130) and a fourth lens (fourth lens element 140), which have refractive power (see focal lengths in Table 1) and are sequentially arranged from an object side to an image side of the optical lens group along an optical axis of the optical lens group (paragraph [0053]: “in order from an object side to an image side”), 
wherein, an object-side surface of the first lens (111) is a convex surface (paragraph [0054]: “convex object-side surface 111 at a paraxial region”) and an image-side surface of the first lens (112) is a concave surface (paragraph [0054]: “a concave image-side surface 112 at a paraxial region”) …
an image-side surface of the second lens (122) is a concave surface (paragraph [0055]: “concave image-side surface 122 at a paraxial region”); …
the fourth lens has … refractive power (paragraph [0057]: “fourth lens element 140 with negative refractive power”), an object-side surface of the fourth lens (141) is a convex surface (paragraph [0057]: “a convex object-side surface 141 at a paraxial region”), and an image-side surface of the fourth lens (142) is a concave surface (paragraph [0057]: “a concave image-side surface 142 at a paraxial region”), wherein at least one of the object-side surface and the image-side surface of the fourth lens has a inflection point (see Fig. 1, the object-side surface of the fourth lens changes from convex in a paraxial region to concave at the periphery, hence has an inflection point where the convexity changes. Similarly the image-side surface of the fourth lens changes from concave in a paraxial region to convex in the periphery, hence has an inflection point where the convexity changes, see also the aspherical data in Table 2 for surfaces 8 and 9);
the optical lens group further comprises a stop (paragraph [0050]: “aperture stop”) disposed between the first lens and the second lens (paragraph [0050]: “A middle stop can be disposed between the first lens element and the image plane” this is the genus of all positions for the stop between any two elements of the image capturing system. An ordinary skilled artisan would at once envisage each of these possible positions including being disposed between the first lens and the second lens. See MPEP §2131.02 (III) “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)”); and
wherein 0.50 < R4/R3 (from Table 1, R3=-1.141 and R4=5.379, thus |R4/R3|=4.71, where |R4/R3| is a type of R4/R3), where R4 is a radius of curvature of the image-side surface of the second lens (Table 1, the curvature radius of surface # 5, R4=5.379) and R3 is a radius of curvature of an object-side surface of the second lens (Table 1, curvature radius of surface # 4, R3=-1.141).” 
(claim 11) “wherein 0.30 < SAG21/SAG22 < 1.50 (paragraph [0046]: “0.1<SAG22/SAG21<0.7”. This corresponds to a range of 1.43 <SAG21/SAG22 < 10, which overlaps the claimed range), where SAG21 is an axial distance from an intersection of the object-side surface of the second lens and the optical axis to an apex of an effective radius of the object-side surface of the second lens (paragraph [0046]: “a distance in parallel with an optical axis from a maximum effective diameter position on the object-side surface of the second lens element to an axial vertex on the object-side surface of the second lens element is SAG21”), and SAG22 is an axial distance from an intersection of the image-side surface of the second lens and the optical axis to an apex of an effective radius of the image-side surface of the second lens (paragraph [0046]: “a distance in parallel with the optical axis from a maximum effective diameter position on the image-side surface of the second lens element to an axial vertex on the image-side surface of the second lens element is SAG22”).”
Hsu further teaches (paragraph [0046]): “0.1<SAG22/SAG21<0.7. Therefore, the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shapes of the two surfaces of the second lens such that 0.30 < SAG21/SAG22 < 1.50, such as 1.43 < SAG21/SAG22 < 1.5 as taught by Hsu, in the optical imaging system of the Wang 976 – Hsieh – Wang 174 combination, because Hsu teaches that meeting such a condition means that “the surface shape of the second lens element will not be excessively curved and it is thereby favorable for manufacturing and molding the lens elements of the image capturing system so as to keep the image capturing system more compact” (Hsu, paragraph [0046]).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872